TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-03-00015-CR



                                     Herman L. Belvin, Appellant

                                                    v.

                                     The State of Texas, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
           NO. 2022902, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant pleaded guilty to delivering less than one gram of cocaine. See Tex. Health &

Safety Code Ann. ' 481.112(a), (b) (West Supp. 2003). The district court adjudged him guilty and

assessed punishment at state jail incarceration for five years, as called for in a plea bargain agreement.

Appellant filed a general notice of appeal.

                Appellant=s notice of appeal does not comply with former appellate rule 25.2(b)(3), in effect

when he perfected his appeal. See former Tex. R. App. P. 25.2(b)(2) (since amended effective January 1,

2003). Appellant did not amend the notice of appeal after notice from this Court. See Tex. R. App. P.

25.2(f), 37.1. Appellant=s notice of appeal fails to confer jurisdiction on this Court. Whitt v. State, 45

S.W.3d 274, 275 (Tex. App.CAustin 2001, no pet.); see also Cooper v. State, 45 S.W.3d 77, 79 (Tex.

Crim. App. 2001).
                 The appeal is dismissed.




                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: May 8, 2003

Do Not Publish




                                                 2